The opinion of the court was delivered by
Boss, J.
The plaintiffs contend that they should have been allowed to recover the possession of the 5£ acres of land. The action is ejectment. To sustain it, the plaintiffs must show title and the right of possession, against the defendant. From the *215reported facts, it appears that the defendant’s grantor had been in possession of the premises from 1846 -to 1879, when she conveyed to the defendant, who has sinco been in possession. It is found that the possession of the defendant and her grantor during all this period had been actual, exclusive and adverse, either by themselves or tenants. The plaintiffs contend that this possession did not avail to give them title by adverse possession, because it is found that the defendant’s grantor in 1861 took a. deed of the premises from the plaintiffs’ grantor, which contains-a condition or stipulation for a re-conveyance whenever the-grantor in that deed should request it, by paying the grantor’s-demand upon the premises. They contend that thereafter the-possession of the defendant’s grantor, nothing being shown to-the contrary, must be presumed to be in subserviency to the-condition or stipulation of the deed she had accepted ; and that inasmuch as she did not put this deed on record until after the plaintiffs placed their deed upon record, the defendant’s grantor cannot be held to have been in possession of the demanded premises adversely to their grantor when they took their deed.. Hence, they contend that the defendant cannot, as to them, stand upon a title acquired by adverse possession, and that their deed from the common grantor of both must prevail because taken without actual notice of his prior conveyance to the defendant’s-grantor. But if this contention should be conceded, although we do not pass upon its soundness, it would not avail the plaintiffs. When the plaintiffs took their deed and placed it upon, record, the defendant’s grantor was in the actual occupancy of the demanded premises. They were enclosed with her other-lands. This occupancy was constructive notice that she was. claiming some right to the premises, and by such occupancy they were put upon inquiry in regard to what that right was, and are bound by the knowledge which they would have gainedi by proper inquiry. By such inquiry they would have learned; that she had a prior deed of the premises from their grantor, and although that prior deed contained an agreement or stipu*216nation for a re-conveyance, such re-conveyance was only to be made upon payment of her demand, whatever that might be. 'The defendant’s grantor was not bound to re-convey, nor were the plaintiffs entitled to the conveyance or possession of the premises until they had tendered payment as required by the •condition. Hence, giving the facts found by the referee their legitimate scope and force, on this contention the plaintiffs came short of showing themselves rightfully entitled to a re-conveyance or to the possession of the premises.

The judgment of the Cqunty Court is affirmed.